DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:  
As per claims 1, 9, and 17, Applicant improperly conjugates represent as “representing” in the newly amended subject matter.  
As per claim 17, Applicant recites “plurality of v different vehicles” of which the “v” appears to have been inadvertently included.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8, 9, 12, 15, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gueziec (US 2012/0123667) in view of Kores (US 2009/0138188) and Zheng (WO 2016/029348).
As per claim 1, Gueziec teaches a method for providing a prediction of travel time to target vehicles that have lost or are not providing GPS data ([0036] “Application server 160 may also calculate or predict trip times for a particular travel route based on crowd sourced data…”), comprising:
obtaining GPS data from GPS devices distributed across a plurality of different vehicles in a vicinity of a target vehicle having a trajectory, said GPS data including GPS signals associated with said plurality of vehicles, said GPS signal comprising GPS traces from said plurality of vehicles ([0034] “crowd sourced data (e.g., GPS location and speed data)” see [0006] “automatically collects traffic data and road condition information from users as they drive” which data is described as crowd controlled and is implicitly from vehicles the notion of a trajectory is implicit in the sequential obtaining of traveling data indicating a followed travel path of a vehicle);

and making a prediction about a travel time of said target vehicle based on said GPS signals associated with said plurality of different vehicles and said vicinity of said target vehicle ([0036-0037]).
Gueziec does not explicitly disclose filtering said GPS data observations from said plurality of vehicles to output a model of an environment based on the GPS signals filtered by the filter, the model including data sourced from vehicles that representing the environment, the vehicles including said target vehicle and said plurality of different vehicles and any vehicles among said plurality of vehicles that no longer follow a trajectory corresponding to the trajectory of the target vehicle.  However, in a related invention, Kores teaches the principle of utilizing a filter with GPS data ([0094]).  It would have been obvious to modify Gueziec with the use of a filter in order to provide clean data to the system users which best reflects the actual environment being traversed.
Gueziec does not explicitly disclose utilizing said model of the environment to predict said travel time of said target vehicle in said vicinity in a presence or an absence of vehicles in said vicinity. However, in a related invention, Kores teaches utilizing a mathematical representation to model the environment for the purposes of providing navigation operations ([0014-0016], and [0023]) and Kores teaches the principle of utilizing a filter with GPS data ([0094]).  It would have been obvious to modify Gueziec with the use of a filter in order to provide clean data to the system users which best reflects the actual environment being traversed and with the ability to mathematically model the environment local to a vehicle in order to utilize the fantastic data being harvested from surrounding vehicles.
iteratively based on sequential observations of the multiple observations. However, in a related invention, Zheng teaches the iterative utilization of expectation maximization to learn the parameters of the environmental model based upon the crowd sourced data ([0066]).  It would have been obvious to modify Gueziec to include the utilization of an expectation-maximization algorithm in order to provide a solution to unknown model parameters in creating an environmental model of a particular vehicular eco-system.
As per claim 6, Gueziec teaches the method of claim 1.  Gueziec does not explicitly disclose utilizing a mathematical representation of an environment to predict said travel time of said target vehicle in said vicinity.  However, in a related invention, Kores teaches utilizing a mathematical representation to model the environment for the purposes of providing navigation operations ([0014-0016], and [0023]).  It would have been obvious to modify Gueziec with the ability to mathematically model the environment local to a vehicle in order organize the data being harvested from surrounding vehicles into a useable manner such that it has relevance to positioning, navigation, and autonomous driving systems.
As per claim 8, Gueziec teaches the method of claim 1.  Gueziec does not explicitly disclose that the filter comprises a Kalman filter.  However, in a related invention, Kores teaches the principle of utilizing a filter with GPS data ([0094]).  It would have been obvious to modify Gueziec with the use of a filter in order to provide clean data to the system users which best reflects the actual environment being traversed.
As per claim 9, Gueziec teaches a system for tracking vehicle using  GPS signals, said system comprising:
a processor and non-transitory computer-usable medium ([0011])
different vehicles in a vicinity of a target vehicle having a trajectory, said GPS data including GPS signals associated with said plurality of vehicles, said GPS signal comprising GPS traces from said plurality of different vehicles ([0034] “crowd sourced data (e.g., GPS location and speed data)” see [0006] “automatically collects traffic data and road condition information from users as they drive” which data is described as crowd controlled and is implicitly from vehicles);
fusing said GPS signals associated with said plurality of different vehicles ([0032]); 
and making a prediction about a travel time of said target vehicle based on said GPS signals associated with said plurality of different vehicles and said vicinity of said target vehicle ([0036-0037]).
Gueziec does not explicitly disclose filtering said GPS data observations from said plurality of different vehicles to output a model of an environment based on the GPS signals filtered by the filter, the model including data sourced from vehicles that representing the environment, the vehicle including said target vehicle and said plurality of vehicles and any vehicles among said plurality of vehicles that no longer be follow a trajectory corresponding to the trajectory of the target vehicle.  However, in a related invention, Kores teaches the principle of utilizing a filter with GPS data ([0094]).  It would have been obvious to modify Gueziec with the use of a filter in order to provide clean data to the system users which best reflects the actual environment being traversed.
Gueziec does not explicitly disclose utilizing said model of the environment to predict said travel time of said target vehicle in said vicinity in a presence or an absence of vehicles in said vicinity. However, in a related invention, Kores teaches utilizing a mathematical 
Gueziec does not explicitly disclose estimating parameters for the model of the environment using expectation maximization iteratively based on sequential observations of the multiple observations. However, in a related invention, Zheng teaches the iterative utilization of expectation maximization to learn the parameters of the environmental model based upon the crowd sourced data ([0066]).  It would have been obvious to modify Gueziec to include the utilization of an expectation-maximization algorithm in order to provide a solution to unknown model parameters in creating an environmental model of a particular vehicular eco-system.

As per claim 12, the Applicant has claimed a method having essentially the same limitations as claim 11 rejected supra.  The rationale utilized supra is applied instantly mutatis mutandis.
As per claim 15, the Applicant has claimed a method having essentially the same limitations as claim 1 rejected supra.  The rationale utilized supra is applied instantly mutatis mutandis.
As per claim 16, the Applicant has claimed a method having essentially the same limitations as claim 8 rejected supra.  The rationale utilized supra is applied instantly mutatis mutandis.

obtaining GPS data from a plurality of different vehicles in a vicinity of a target vehicle having a trajectory, said GPS data including GPS signals associated with said plurality of different vehicles, said GPS signal comprising GPS traces from said plurality of different vehicles ([0034] “crowd sourced data (e.g., GPS location and speed data)” see [0006] “automatically collects traffic data and road condition information from users as they drive” which data is described as crowd controlled and is implicitly from vehicles);
fusing said GPS signals associated with said plurality of different vehicles ([0032]); 
and making a prediction about a travel time of said target vehicle based on said GPS signals associated with said plurality of different vehicles and said vicinity of said target vehicle ([0036-0037]).
Gueziec does not explicitly disclose filtering said GPS data observations from said plurality of different vehicles to output a model of an environment based on the GPS signals filtered by the filter, the model including  data sourced from vehicles that representing the environment, the vehicles including said target vehicle and said plurality of vehicles and any vehicles among said plurality of vehicles that no longer be follow a trajectory corresponding to the trajectory of the target vehicle.  However, in a related invention, Kores teaches the principle of utilizing a filter with GPS data ([0094]).  It would have been obvious to modify Gueziec with 
Gueziec does not explicitly disclose utilizing said model of the environment to predict said travel time of said target vehicle in said vicinity in a presence or an absence of vehicles in said vicinity. However, in a related invention, Kores teaches utilizing a mathematical representation to model the environment for the purposes of providing navigation operations ([0014-0016], and [0023]) and Kores teaches the principle of utilizing a filter with GPS data ([0094]).  It would have been obvious to modify Gueziec with the use of a filter in order to provide clean data to the system users which best reflects the actual environment being traversed and with the ability to mathematically model the environment local to a vehicle in order to utilize the fantastic data being harvested from surrounding vehicles.
Gueziec does not explicitly disclose estimating parameters for the model of the environment using expectation maximization iteratively based on sequential observations of the multiple observations. However, in a related invention, Zheng teaches the iterative utilization of expectation maximization to learn the parameters of the environmental model based upon the crowd sourced data ([0066]).  It would have been obvious to modify Gueziec to include the utilization of an expectation-maximization algorithm in order to provide a solution to unknown model parameters in creating an environmental model of a particular vehicular eco-system.

As per claim 20, the Applicant has claimed a method having essentially the same limitations as claim 8 rejected supra.  The rationale utilized supra is applied instantly mutatis mutandis.


Claims 2, 10, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gueziec (US 2012/0123667) in view of Kores (US 2009/0138188) and Zheng (WO 2016/029348) as applied to claims 1 and 9 (“Gueziec”), in view of Bird  (US 2012/0283945).
As per claim 2, Guziec as modified by Zheng teaches hidden variables to be computed denoting data such as traffic volume and road data.  Zheng ¶¶ 62-63 (note, traffic volume and road data would play a role in governing a location of the target vehicle).  Gueziec teaches that the GPS signals include GPS traces (as provided in Applicant’s Specification traces and signals are interchangeable see ¶ 24).  
Gueziec does not explicitly disclose requesting from said target vehicle sharing of said GPS signals associated with said target vehicle.  However, in a related invention Bird teaches that the mobile sensor is programmed to begin its own sampling which would take place at the target vehicle (901, Fig. 9).  Bird also teaches that the disclosed processes may take place on a remote computer or server ([0031]).  It would have been obvious to modify Gueziec with the ability to request data from the target vehicle when processing is performed remotely in order to ensure that the appropriate data is collected and amalgamated to ensure appropriate data manipulation.
As per claim 10, the Applicant has claimed a method having essentially the same limitations as claim 2 rejected supra.  The rationale utilized supra is applied instantly mutatis mutandis.
As per claim 11, Gueziec teaches the system of claim 10. Gueziec does not explicitly disclose that said instructions are further configured to utilize only said GPS signals associated with said plurality of said vehicles to provide a model of travel to said target vehicle that said target vehicle utilizes to make a prediction about said travel time of said target vehicle if said 
As per claim 18, the Applicant has claimed a method having essentially the same limitations as claim 11 rejected supra.  The rationale utilized supra is applied instantly mutatis mutandis.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gueziec (US 2012/0123667) in view of Kores (US 2009/0138188) and Zheng (WO 2016/029348) in view of Bird  (US 2012/0283945) as applied to claim 2 (“Gueziec) in view of Horvitz (US 2009/0326791) and Stein (US 2015/0210312).

As per claim 3, Gueziec teaches the method of claim 2.  Gueziec does not explicitly disclose further comprising if said target vehicle is unwilling to share said GPS signals associated with said target vehicle, utilizing only said GPS signals associated with said plurality of said vehicles based on said vicinity of said target vehicle to provide a model of travel to said .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gueziec (US 2012/0123667) in view of Kores (US 2009/0138188) and Zheng (WO 2016/029348) as applied to claim 1 (17) (“Gueziec) in view of Bird  (US 2012/0283945) Horvitz (US 2009/0326791) and Stein (US 2015/0210312).

As per claim 4, Gueziec teaches the method of claim 1.  Gueziec does not explicitly disclose further comprising if said target vehicle is unwilling to share said GPS signals associated with said target vehicle, utilizing only said GPS signals associated with said plurality of said vehicles based on said vicinity of said target vehicle to provide a model of travel to said target vehicle that said target vehicle utilizes to make a prediction about said travel time of said target vehicle.  However, in a related invention, Horvitz teaches a circumstance where a device utilizes user privacy settings to determine whether location information should be shared or not ([0007]) and Stein teaches the utilization of GPS data from vehicles relative to the target vehicle on the road to determine the position of the target vehicle ([0271]).  It would have been obvious 
Guziec as modified by Zheng teaches hidden variables to be computed denoting data such as traffic volume and road data.  Zheng ¶¶ 62-63 (note, traffic volume and road data would p”play a role in governing a location of the target vehicle).  Gueziec teaches that the GPS signals include GPS traces (as provided in Applicant’s Specification traces and signals are interchangeable see ¶ 24).  
Gueziec does not explicitly disclose requesting from said target vehicle sharing of said GPS signals associated with said target vehicle.  However, in a related invention Bird teaches that the mobile sensor is programmed to begin its own sampling which would take place at the target vehicle (901, Fig. 9).  Bird also teaches that the disclosed processes may take place on a remote computer or server ([0031]).  It would have been obvious to modify Gueziec with the ability to request data from the target vehicle when processing is performed remotely in order to ensure that the appropriate data is collected and amalgamated to ensure appropriate data manipulation.




Response to Arguments
Applicant's arguments filed February 1, 2022 (“Remarks”) have been fully considered as related to the non-final office action mailed on November 1, 20211, but they are not persuasive. 

35 U.S.C. §103 Rejection of Claim 1
              
Gueziec as modified teaches sequential observations of the multiple observations
 With regard to claim 1, Applicant alleges that "Zheng does not teach sequential observations, multiple observations, sequential observations of the multiple observations, and an expectation maximization based on sequential observations of the multiple observations” (emphasis removed)".  Remarks at 15.  However, the Applicant has not addressed the Examiner’s position in the non-final office action that Guziec teaches the utilization of multiple observations in the form of traffic data from plural users and sequential observations from such sources in that this data is collected as the users drive.  Non-final office action 4, citing Gueziec ¶ 6.  Contrary to Applicant’s position, the Examiner has addressed each and every claim limitation with respect to “sequential observations of the multiple observations” as recited in claims 1, 9, and 17.  Accordingly, Applicant’s arguments are not persuasive.
Gueziec as modified by Zheng does teach iterative estimation.
With regard to claims 1, 9, and 17, Applicant alleges that “Zheng at paragraph [0066] does not teach an expectation-maximization (EM) algorithm that includes this feature”.  Remarks 16.  However, paragraph [0066] expressly states “[c]omputation of the algorithm is repeated iteratively until parameters converge which provides a solution to the unknown parameters.”  

Gueziec as modified teaches fusion
	With regard to claims 1, 9, and 17, Applicant further alleges that Gueziec does not teach fusion of GPS signals from the plurality of vehicles.  Remarks 16.  Applicant does not provide a definition within its disclosure of the term fusion nor does it proffer such for the purposes of argument.  Thus, “fusing said GPS signals associated with said plurality of different vehicles” has been interpreted in accordance with the plain meaning of fusion.  “Data fusion techniques combine data from multiple [sources], and related information from associated databases, to achieve improved accuracies and more specific inferences than could be achieved by use of a single [source] alone.”2  As Applicant has not disclosed a particular methodology of fusion or described how the crowdsourcing of data as described in the cited portions of Gueziec, it appears that crowd sourced data falls squarely within the scope of fusing data.  In view of the foregoing, Applicant’s arguments are not persuasive with regard to the rejections of claims 1, 9, and 17.. 

            The rejections of claims 1, 9, and 17 are hereby rendered final.  
               

35 U.S.C. §103 Rejection of Claims 2-4 and 10



35 U.S.C. §103 Rejection of Claims 6, 8, 11-12, 15-16, 18, and 20
In its remarks, the Applicant has included no independent rationale for allowability with regard to the pending dependent claim.  Accordingly, these claims remain rejected as described supra. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hereinafter referred to as “non-final office action”.
        2 Hall, David L. “An Introduction to Multisensor Data Fusion”, Proceedings of the IEEE, Vol. 85, No. 1, 6, January 1997.